DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 3, claims 1-20) in the reply filed on January 14, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, it is not clear and confusing that the transparent element is different than the transparent material in claim 5 or the same. Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 10,422,860. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 7-9 anticipates instant claims 1-14 as follows:
Regarding instant claim 1, claim 7 of US Patent No. 10,422,860 discloses a semiconductor package, comprising: a substrate (line 2); a first die on the substrate (line 3); a second die on the substrate (line 5); a cap coupled to the substrate, the cap having a recess therein (lines 8 & 18); an electrical contact positioned in the recess (line 20); an electrical trace extending through the cap, the electrical trace coupled to the electrical contact (line 21-22); and a third die coupled to the cap and positioned in the recess, the third die electrically connected to the electrical contact (lines 23-24). 
Regarding instant claim 2, claim 7 of US Patent No. 10,422,860 discloses a first opening in the cap aligned with the first die (lines 10-11); and a second opening in the cap aligned with the second die (lines 12-13).
Regarding instant claim 3, claim 7 of US Patent No. 10,422,860 discloses the recess is between the first opening and the second opening (lines 18-19). 
Regarding instant claim 4, claim 7 of US Patent No. 10,422,860 discloses a first transparent element coupled to the cap and aligned with the first opening (lines 14-15); and a second transparent element coupled to the cap and aligned with the second opening (lines 16-17). 
Regarding instant claim 5, claim 8 of US Patent No. 10,422,860 discloses a transparent material in the recess and on the third die. 
Regarding instant claim 6, claim 9 of US Patent No. 10,422,860 discloses a transparent element coupled to the cap and aligned with the recess. 
Regarding instant claim 7, claim 7 of US Patent No. 10,422,860 discloses the second die is on the substrate between the first die and the substrate, the cap coupled to the second die (lines 5-8). 
Regarding instant claim 8, claim 8 of US Patent No. 10,422,860 discloses the first die is a light transmitting die (claim 7, line 5), the second die is a light receiving die (claim 7, line 3), and the third die is an ambient light sensor (claim 8, line 2).
Regarding instant claim 9, claim 7 of US Patent No. 10,422,860 discloses a semiconductor package, comprising: a substrate (line 2); a first semiconductor die on the substrate (line 3); a second semiconductor die on the substrate (line 5); a cap coupled to the substrate and having a recess (lines 8 & 18); an electrical trace extending through the cap (lines 20-22); a first opening in the cap (line 10); a second opening in the cap (line 12); an electrical contact on the cap in the recess and coupled to the electrical trace (lines 20-22); and a third semiconductor die coupled to the cap 
Regarding instant claim 10, claim 7 of US Patent No. 10,422,860 discloses the first opening is aligned with the first semiconductor die (lines 10-11) and the second opening is aligned with the second semiconductor die (lines 12-13), the semiconductor package further comprising: a first transparent layer coupled to the cap and aligned with the first opening (lines 14-15); and a second transparent layer coupled to the cap and aligned with the second opening (lines 16-17). 
Regarding instant claim 11, claim 8 of US Patent No. 10,422,860 discloses a transparent material filling the recess. 
Regarding instant claim 12, claim 9 of US Patent No. 10,422,860 discloses a transparent layer on the cap and aligned with the recess. 
Regarding instant claim 13, claim 9 of US Patent No. 10,422,860 discloses the cap has a first surface and a second surface opposite the first surface, the transparent material being planar with the first surface of the cap. 
Regarding instant claim 14, claim 8 of US Patent No. 10,422,860 discloses the first semiconductor die is a light transmitter die (claim 7, line 5), the second semiconductor die is a light receiving die (claim 7, line 3), and the third semiconductor die is an ambient light sensor, the ambient light sensor electrically connected to at least one of the first semiconductor die, the second semiconductor die, and the substrate (claim 8).
 
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Claims 15-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "coupling a third die to the cap including positioning the third die in the recess and connecting the third die to a contact in the recess.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campbell (Patent No. US 9,151,829 B2) discloses a radiation sensor, a cap, a combined ambient radiation and proximity sensor, a proximity sensor, an electronic communications device and a method of manufacturing a radiation sensor.
Luan et al. (Patent No. US 10,038,108 B2) discloses optical sensor packages having a cap that contains a flow or otherwise prevents bleeding of an adhesive material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878